                         UNITED STATES DISTRICT COURT

                             DISTRICT OF MINNESOTA


HOWARD JACKSON,
                                               Civil No. 19-1864 (JRT/BRT)
                    Plaintiff,

v.
                                                 ORDER ON REPORT
STATE OF MINNESOTA, et al.,                    AND RECOMMENDATION

                Defendants.


      Howard G. Jackson, 153 Emerson Ave East, #204, West St. Paul, MN 55118,
      pro se plaintiff.

      Magistrate Judge Becky R. Thorson filed a Report and Recommendation on

September 13, 2019 (Docket No. 5). No objections have been filed to that Report and

Recommendation in the time period permitted.

      Based on the Report and Recommendation of the Magistrate Judge, and the files,

records, and proceedings herein, IT IS HEREBY ORDERED that:

      1.     This action is DISMISSED WITHOUT PREJUDICE pursuant to 28

U.S.C § 1915(e)(2)(B).

      2.     The application to proceed in forma pauperis of Plaintiff Howard G.

Jackson (Docket No. 2) is DENIED.

      3.     Jackson’s motion to amend defendants (Docket No. 3) is DENIED.

           LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: October 7, 2019                         s/John R. Tunheim
at Minneapolis, Minnesota       JOHN R. TUNHEIM
                                Chief Judge
                                United States District Court




                            2
